DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular, the recitation of “a reference force” applied to the web by the dancer roller, wherein “the reference force is identified in advance” is not supported by the original disclosure and appears to be new matter.  Specifically, there is no reference position of the dancer roller (paragraph [0031]), a reference pressure in the actuator body (paragraph [0031], and a reference tension of the web (paragraph [0036]), there is no clear description of a reference force applied to the web by the dancer roller. While the values of force, pressure, tension and position are related to each other to some extent, there is no clear description of a “reference force” or how it is “identified in advance” as now recited in the claims.   
Appropriate correction and/or clarification is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the phrase “continues to apply” is awkward and unclear in scope and meaning because there is no previous recitation of application of a reference force in the claim language.  

Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-7 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Roch (US 3,806,012).
 	With respect to claim 1, Roch teaches a web processing system (Fig. 1) comprising:
	two rollers 22, 23 configured to rotate at a same phase while being in contact with a web 21 which is continuous along a movement passage (Fig. 1; note based on the context and description of the operation of the apparatus of Roch, it would appear that the rollers of Roch are rotating at a same phase in order for the device to operate properly.  Regardless, the rollers of Roch are of the same general size and positioned along a movement passage of a web and thus can be considered broadly to be “configured to rotate at a same phase”); and
	a suppressing mechanism (20, 1, 3, Figs. 4, 7-8) for suppressing a variation in tension of the web 21 between the two rollers 22, 23; 
wherein the suppressing mechanism includes a dancer roller 20 configured to come into contact with the web 21 between the two rollers 22, 23, (see column 2, lines 13-40) and
the dancer roller 20 “continues to apply” a reference force to the web 21 between the two rollers 22, 23, the reference force being a force identified in advance and a force applied by the dancer roller 20 to the web 21 between the two rollers 22, 23 when the dancer roller 20 is kept at a certain position while the web is being transported.  See Figures 1, 4, and 7-9 and column 3, lines 34-column 4, line 15.  
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Thus, to the extent that Roch teaches all of the structure of the system as recited and includes a dancer roller capable of operating in the manner recited, it meets the claim language.  
	With respect to claim 2, Roch teaches wherein the suppressing mechanism is configured such that a path length of the web 21 between the two rollers 22, 23 changes when the tension T of the web 21 between the two rollers 22, 23 is varied.  See column 1, lines 18-28, column 2, lines 13-40, and column 3, lines 20-24. 
	With respect to claim 5, Roch teaches a control method of a web processing system including two rollers 22, 23 that are configured to rotate at a same phase while being in contact with a web 21 which is continuous along a movement passage (Figs. 1, 4), and a dancer system that includes a dancer roller 20 disposed between the rollers 22, 23, the method comprising:
	controlling the dancer roller 20 to be kept at a certain position (i.e., any desired position between upper and lower limits);
	detecting information (i.e., tension values, registration errors, cylinder pressure, etc.) related to a reference force (i.e. a force necessary to hold the roller at any desired position) applied by the dancer roller 20 to the web 21 between the two rollers 22, 23 while the dancer roller 20 is kept at a certain position; and

	With respect to claim 6, Roch teaches the suppressing mechanism includes an actuator 3 that applies a force to the dancer roller 20, and a control unit 1, 2 that controls the actuator 3, wherein the control unit controls the actuator to cause the dancer roller 20 to continue to apply the reference force to the web 21 between the two rollers.  See column 3, lines 59-column 4, line 15.  
	With respect to claim 7, Roch teaches the suppressing mechanism includes a hydraulic actuator (33, Fig 6) having a rod connected to the dancer roller 32 and a control unit 1, 2 that controls the force applied by the dancer roller 32 to the web 21 between the two rollers 22, 23 by controlling the hydraulic actuator, wherein the control unit controls a pressure in the hydraulic actuator to a reference pressure, the reference pressure being a pressure identified in advance and a pressure in the hydraulic pressure detected when the control unit controls the hydraulic actuator to the dancer roller to be kept at a certain position while the web is being transported.  See Figure 6 and column 6, lines 48-59 in particular.   

Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive of any error in the above rejections.
With respect to the rejections under 35 USC 102, applicant argues that Roch fails to teach a reference force applied by a dancer roller, where the reference force to be applied to 
Note Roch teaches the dancer roller is controlled to apply a force to the web to modify the amount of tension in the web based upon desired corrections to be made to the web (i.e., registration errors, tension control, etc.) during conveyance of the web.  The Examiner points out that the claim language does not require the dancer roller to be continuously kept at a certain position for a predetermined period of time during transport of the web (such as in the disclosed preparation process described in the specification).  Instead, the claim language as broadly recited can be interpreted to require only that the dancer roll be “kept” in a position at one instant of time during the web transport.  The dancer roller of Roch is capable of being controlled to be “kept” in different positions based upon the desired tension adjustment to be made to the web and thus the system and method of Roch anticipates the claims as recited.    
In view of the above reasoning, the Examiner is not persuaded of any error in the above rejections and maintains that the system and method as broadly recited are anticipated by the teachings of Roch.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
lje
February 24, 2022